Citation Nr: 1116734	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer (claimed as bleeding ulcer).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for severe arthritis of multiple joints, to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer (claimed as bleeding ulcer).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a Travel Board hearing but later withdrew this request.  

In November 2007 the Board remanded these matters for additional development.  

The issues of: (1) entitlement to service connection for tinnitus; (2) entitlement to service connection for severe arthritis of multiple joints, to include as due to in-service herbicide exposure; and, (3) entitlement to service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1980 decision, the Board denied the Veteran's claim for service connection for residuals of a gastric resection for peptic ulcer disease and anastomotic ulcer.  The Board sent him a letter that same month notifying him of that decision.

2.  Subsequent unappealed rating decisions in October 1985 and May 1989 denied the Veteran's petitions to reopen his claim for service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer.  The Veteran was notified of these decisions and of his appellate rights but failed to perfect an appeal and the determinations became final.

3.  Additional evidence pertaining to the claim of entitlement to service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer received since the last unappealed rating decision in May 1989 is not duplicative or cumulative of evidence previously considered, and does relate to an unestablished fact necessary to substantiate the claim.

4.  The Veteran has bilateral hearing loss for VA compensation purposes.

5.  The Veteran credibly testified that he was exposed to excessive noise during his active military service, and later developed hearing loss in his ears.  

6.  Chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's bilateral hearing loss are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to his active military service.


CONCLUSIONS OF LAW

1.  The RO's Board's May 1989 rating decision in final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.103, 3.160(d) (2010).

2.  New and material evidence has been received to reopen the claim for service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for the Veteran's bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the Veteran's bilateral hearing loss claim, and reopening and remanding his ulcer claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

New and Material Evidence Claim

The RO denied the Veteran's petition to reopen his claim for service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer in the March 2004 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

The Board initially considered - and denied, this claim in September 1980.  As cause for denying this claim, the Board pointed out there was (at least at that time) no evidence establishing the Veteran's ulcer was incurred in his active military service.  The Board sent him a letter that same month notifying him of that decision.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in September 2003.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since the last final and binding May 1989 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since that May 1989 denial consists of: personnel records, private treatment records, VA treatment records, unrelated VA examinations, and lay statements.

With the exception of the personnel records, all of this evidence is new in the sense that it was not previously considered by VA.

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's ulcer claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has a current ulcer disorder.  Throughout the appeal, the Veteran has also credibly testified that his current ulcer disorder was incurred during his active military service and has continued since his military discharge.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions are thus presumed credible for the purposes of reopening this claim.  Therefore, the Veteran's credible lay statements, combined with the current treatment records, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  The Veteran has never been afforded a VA examination for his ulcer claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Bilateral Hearing Loss Claim

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during his active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the first element for service connection is met.  Impaired hearing will be considered to be a disability under C.F.R. § 3.385 (2010) when either: 1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 2) when the auditory threshold in at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or, 3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  At the January 2009 VA examination, the Veteran displayed an auditory threshold greater than 40 decibels at 4000 Hertz in both ears.  Thus, the Veteran has a current bilateral hearing loss disability for the purposes of establishing service connection.

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, as well as a continuity of symptomatology since discharge.  

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board finds that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Specifically, the Veteran has indicated that ever since his military service, he has suffered from hearing loss in his ears.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, as discussed further below, the Veteran's contentions of his bilateral hearing loss are consistent with the medical record as a whole.  Also, his statements are internally consistent as the Veteran has never alleged any etiology for his bilateral hearing loss other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to treatment providers.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The lay evidence in this case is further supported by the objective, medical record.  The Veteran's military entrance examination was devoid of documentation of any hearing problems.  Throughout his appeal, the Veteran has argued that his bilateral hearing loss is due to his military service, during which he was repeatedly exposed to excessive noise.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was Aviation Engineer Clerk, and that he received several trainings in aviation.  Hence, the Board concedes based on this evidence that he was exposed to loud noise from airplanes during his active military service.  Post-service continuation of symptomatolgy has also been objectively established.  VA medical records document his recurrent bilateral hearing loss and its lengthy history.  Additionally, the Veteran has indicated that his in-service symptoms of bilateral hearing loss have never subsided.

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his bilateral hearing loss have been established.  As such, service connection is warranted.


ORDER

As new and material evidence has been submitted, the petition to reopen the claim for service connection for status post gastric resection for peptic ulcer disease and anastomotic ulcer is granted.

Service connection for bilateral hearing loss is granted.


REMAND

A review of the claims file shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Specifically, at a February 2008 VA outpatient visit, the Veteran reported that he is currently on Social Security disability.  The agency decision and the records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file and should be obtained since they may be relevant to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2010).

Second, the most recent treatment records from the Nashville, Tennessee, VA Medical Center (VAMC) are dated from January 2009.  All pertinent treatment records since this date should be obtained and added to the claims file.

Tinnitus Claim

First, at the Veteran's January 2009 audiological examination, the VA examiner stated that the "Veteran likely had hearing evaluations while employed as a Sheriff's Deputy with [the] Hamilton County, Tennessee, from 1985 to 2004."  The examiner suggested that these occupational hearing evaluation records be obtained from the Veteran's former employer.  The Veteran's representative in a March 2011 statement requested that the Board obtain these records.  These records are not currently in the claims file.  Thus, a remand is required to obtain the Veteran's occupational hearing evaluations from his previous employment at the Sheriff's Deputy Office in Hamilton County, Tennessee.  

Second, the January 2009 VA examiner determined that the Veteran did not have a current diagnosis of tinnitus.  However, throughout the appeal, the Veteran has asserted that he currently has tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Thus, by its very nature, tinnitus is inherently subjective, and the Veteran is competent to attest to having it, even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran must be afforded another VA examination to determine the etiology of his current tinnitus.  

Arthritis Claim

In a May 2008 statement, the Veteran alleged that he developed multiple joint arthritis as a result of his in-service herbicide exposure.  The January 2009 VA joints examination diagnosed the Veteran with osteoarthritis of multiple joints, but he did not address this contention in providing his negative nexus opinion.  Thus, to date, the Veteran has not been afforded a VA examination addressing herbicide exposure.  The Veteran's representative in a March 2011 statement acknowledged the Veteran's assertions regarding herbicide exposure and requested that the Board obtain this VA examination.  Thus, the Board finds that a remand is required in order to obtain an addendum opinion addressing herbicide exposure and the Veteran's currently diagnosed multiple joint arthritis.  

Ulcer Claim

A remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed status post gastric resection for peptic ulcer disease and anastomotic ulcer.  Throughout his appeal, the Veteran has contended that this disorder is due to his active military service.  The Veteran has never been afforded a VA examination for this claim.  Thus, an examination is needed to determine whether this disorder may be related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting authorization to seek employment records (specifically occupational hearing evaluations) from the Sheriff's Deputy Office in Hamilton County, Tennessee.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain the SSA records pertinent to the decision that granted the Veteran Social Security disability benefits, including copies of the medical records relied upon concerning that claim.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the Veteran whether he has recently been treated by any private providers for any of the disabilities currently on appeal and obtain a list of those providers.  Obtain any available records.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Nashville, Tennessee, VAMC since January 2009 that have not been secured for inclusion in the record.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must express an opinion as to whether it at least as likely as not that the Veteran's tinnitus is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report regarding the onset of his tinnitus as well as his in-service noise exposure.  A complete rationale should be provided for any opinion or conclusion.  

6.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed osteoarthritis of multiple joints.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it at least as likely as not that the Veteran's osteoarthritis of multiple joints is related to his active military service, to include as due to his in-service herbicide exposure.  

7.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed status post gastric resection for peptic ulcer disease and anastomotic ulcer.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  

The examiner must express an opinion as to whether it at least as likely as not that the Veteran's status post gastric resection for peptic ulcer disease and anastomotic ulcer is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report regarding the onset of his gastrointestinal symptoms.  A complete rationale should be provided for any opinion or conclusion.  

8.  Then readjudicate the appeal.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


